960 A.2d 1138 (2008)
In re Robert J. HILL, Respondent. Bar Registration No. 424239.
Nos. 07-BG-1014, 08-BG-77.
District of Columbia Court of Appeals.
December 4, 2008.
BEFORE: KRAMER, FISHER, and THOMPSON, Associate Judges.

ORDER
PER CURIAM.
On consideration of the petition of the Board on Professional Responsibility pursuant to D.C. Bar R. XI, § 13(c), to suspend respondent based on disability and Bar Counsel having interposed no objection thereto, it is
ORDERED that respondent is suspended, effective immediately, from the practice of law in the District of Columbia, based on disability pursuant to D.C. Bar R. XI, § 13(c), with any reinstatement to be governed by § 13(g), and the one-year period of eligibility for reinstatement should run from the time respondent files the affidavit required by D.C. Bar R. XI, § 14(g). It is
FURTHER ORDERED that the reciprocal discipline proceedings in BDN: 41-07 be held in abeyance while respondent is suspended pursuant to D.C. Bar R. XI, § 13(c).